DETAILED ACTION
Preliminary Amendment 
1.	The preliminary amendment filed on July 13, 2020 has been entered. The claims pending in this application are claims 1, 31, 32, 41-49, 61, 62, 65, 66, 69-71, and 73. 

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 31, 32, and 41-44, drawn to a compound. 
Group II, claims 45, 46, and 49, drawn to a method of staining a nucleic acid (claim 45) and a method of labeling a nucleic acid (claims 46 and 49). 
Group III, claims 47 and 48, drawn to a fluorescent complex comprising a compound according to claim 1 non-covalently associated with a nucleic acid (claim 47) and a fluorescent complex formed by the method of claim 46 (claim 48). 
Group IV, claims 61, 62, 65, and 70, drawn to a method of detecting a nucleic acid (claim 61), a method of detecting a nucleic acid in a sample (claims 62 and 65), and a method of quantitating nucleic acids in a sample (claim 70). 
Group V, claim 66, drawn to a method of detecting a biological structure. 

Group VII, claims 71 and 73, drawn to a kit for detecting nucleic acid in a sample (claim 71) and a staining solution (claim 73). 
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Groups II to VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group I and Groups II to VII is not special since the compound in claim 1 of Group I is not a contribution over the prior art (see Table 3 of US Patent No. 5,658,751, published on August 19, 1997, which is a reference in IDS filed on November 8, 2019). 
Group II and Groups III to VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group II and Groups III to VII is not special since the method in claim 45 of Group II is not a contribution over the prior art (see column 3 and Table 3 of US Patent No. 5,658,751, published on August 19, 1997, which is a reference in IDS filed on November 8, 2019). 
Group III and Groups IV to VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group III and Groups IV to VII is not special since the method in claim 47 of Group III is not a contribution over the prior 
Group IV and Groups V to VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group IV and Groups V to VII is not special since the method in claim 70 of Group IV is not a contribution over the prior art (see Table 3 and claims 68 and 74 of US Patent No. 5,658,751, published on August 19, 1997, which is a reference in IDS filed on November 8, 2019). 
Group V and Groups VI and VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group V and Groups VI and VII is not special since the method in claim 66 of Group V is not a contribution over the prior art (see Table 3 and claim 43 of US Patent No. 5,658,751, published on August 19, 1997, which is a reference in IDS filed on November 8, 2019). 
Groups VI and VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Groups VI and VII is not special since the method in claim 69 of Group IV is not a contribution over the prior art (see Table 3 and claim 63 of US Patent No. 5,658,751, published on August 19, 1997, which is a reference in IDS filed on November 8, 2019). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
5.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634       
February 15, 2022